Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Withdrawal of  Double Patenting 
The terminal disclaimer filed on 10/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,044,113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
 Applicant  states “  In rejecting independent claim 1 and its dependent claims 2-4 and 6-9, the Examiner asserts that Figure 5 of Labro shows all of the limitations of the claims with the exception of a housing. See page 5, lines 9-10 of the Office Action mailed August 12, 2022. For the housing, the Examiner turns to Halik et al., where a housing 58 is taught.” 
 Independent claim 2 recites “A passive in-home network device comprising” a combination of several specific elements.
 Figure 5 of Labro shows an active in-home network device including an amplifier 508. See Paragraph 0041, line 15 of Labro, albeit for the CATV part of the circuit.
In MoCA part of the Network, Labro essentially teaches a 4-way resistive divider to do the same action what the applicant is achieving through claimed passive network.

    PNG
    media_image1.png
    259
    435
    media_image1.png
    Greyscale

Fig. 5 of Labro annotated by the examiner for ease of reference.
 
The alleged active network of Labro has resistive voltage divider and High pass filters on each voltage divider branch for the MoCA signal divider. It is not  clear what is meant by the applicant in this network as active. Please see below the annotated Fig. 5 of Labro as an example.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-4 and  6-9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Labro US Patent Application Publication 2013/0002958 in view of Halik et al US Patent Application Publication 2010/0146564. (of record)
Labro discloses in figure5, an in-home network device comprising: cable modem 502, a first interactive port 1P1, a second interactive port IP2 and a third interactive port IP3; a resistive splitter network including a plurality of resistors R2, interconnected to freely pass MoCA signals between said cable modem ,first , second and third interactive ports, wherein said plurality of resistors includes first, second, third and fourth resistors, a first terminal of said first resistor being connected to said cable modem , a second terminal of said first resistor being connected to a first terminal of each of said second, third and fourth resistors, and a second terminal of each of said second, third and fourth resistors being connected to said first, second and third interactive ports, respectively; and a high pass filter 518 interposed between said cable modem and said resistive splitter network. (figure 5)
With regards to claim 2, said high pass filter has only two terminals, namely a first terminal of said high pass filter and a second terminal of said high pass filter, and wherein said first terminal of said filter is connected to said cable modem.
With regards to claim 3, a first resistor R2, wherein said first resistor and said high pass filter are connected in series between said cable modem and said first terminal of each of said second, third and fourth resistors wherein said first terminal of said filter is directly connected to said cable without any intervening circuit element.
With regards to claim 4, said filter has two terminals, namely a first terminal of said high pass filter and a second terminal of said high pass filter, wherein said second terminal of said filter is directly connected to said a first terminal of said first resistor without any intervening circuit element and a second terminal of said first resistor is connected to said first terminal of each of said second, third and fourth resistors.
With regards to claim 6, said high pass filter passes frequencies in an in-home network frequency range and does not pass frequencies below the in-home network frequency range, and wherein the in-home network frequency range is about 1,125 MHz to about 1,675 MHz. (paragraph [0003])
With regards to claim 7, resistive values of said first, second, third and fourth resistors are equal. (paragraph [0014 ])
With regards to claim 8, a fourth interactive port IP4 , wherein said plurality of resistors further includes a fifth resistor, said second terminal of said first resistor being connected to a first terminal of said fifth resistor, and a second terminal of said fifth resistor being connected to said fourth interactive port .
With regards to claim 9, in-home network device consists essentially of said cable modem , first , second, third and fourth interactive ports, said first, second, third, fourth and fifth resistors and said high pass filter.
Labro discloses in figure 4, an in-home network device comprising: cable MoCA , a first interactive port 1P1, a second interactive port IP2, a third interactive port IP3 and fourth interactive port IP4; a resistive splitter network including a plurality of resistors R2, interconnected to freely pass MoCA signals between said cable modem ,first ,second, third and fourth interactive ports, wherein said plurality of resistors includes first, second, third, fourth and fifth resistors, a first terminal of said first resistor being directly connected to said MoCA without intervening circuit elements, a second terminal of said first resistor being connected to a first terminal of each of said second, third, fourth, fifth resistors, and a second terminal of each of said second, third fourth and fifth resistors being connected to said first, second third and fourth interactive ports, respectively .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   With regards to claims 11, 12,  14, 15 and 22, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on said first terminal of said first resistor is directly connected to said first port without any intervening circuit elements, and wherein said second terminals of said second, third, fourth and fifth resistors are directly connected to said second, third, fourth and fifth ports, respectively, without any intervening circuit elements .
With regards to claims 16-21, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on  a test port interposed between said first port and said resistive splitter network.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 17, 2022
/K.E.G/            Examiner, Art Unit 2843                                                                                                                                                                                            
/HAFIZUR RAHMAN/             Primary Examiner, Art Unit 2843